Order filed March 5, 2013




                                      In The
                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01055-CV
                                  ____________
                       LEONARD WICKERS, Appellant

                                        V.

    AMERICAN SOUTHWEST INSURANCE MANAGERS, INC. D/B/A
              STATEWIDE CLAIMS SERVICE, Appellee


                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-07012

                                   ORDER

      Appellant’s brief was due February 8, 2013.        No brief or motion for
extension of time has been filed. On February 12, 2013, appellee filed a motion to
dismiss the appeal for want of prosecution.

      Unless appellant submits a brief to the clerk of this court on or before
March 20, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                      PER CURIAM